DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a planning unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fist objectives" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited first objectives.
Claim 5 recites the limitation "the first objectives and constraints" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 previously recites first objectives and/or constraints.
Claim 10 recites the limitation "the first objectives" at the end of the claim.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 previously recites first objectives and/or constraints; thus, there do not have to be first objectives (as there could be first constraints instead).
and/or constraint.
Claim 11 also recites the limitation "the first cost function" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 are rejected by virtue of their dependence upon at least one rejected base claim.
Claim 14 recites the limitation "the fist objectives" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited first objectives.
Claim 15 is rejected by virtue of its dependence upon claim 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is directed to a computer program per se, with no physical or tangible form and no structural recitations.  See MPEP 2106.03.
7 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van der Laarse (U.S. Pub. No. 2014/0206926 A1).
Regarding claim 1, van der Laarse discloses a system for generating a treatment plan for an ablation therapy treatment of a target structure within a treatment region (Abstract), the system being configured for treatment plan generation on the basis of optimization objectives and/or constraints representing treatment goals ([0012]-[0016]), and the system comprising a planning unit configured to visualize to a user a dose distribution in the treatment region (Figs. 2-9, 12-14; [0040]), the dose distribution corresponding to a first treatment plan generated on the basis of first objectives and/or constraints, receive a first user input specifying a dose value within the dose distribution and a second user input specifying at least one position in the treatment region as a target position for the dose value, determine second objectives and/or constraints on the basis of the first objectives and/or constraints and the first and second user inputs, and generate a second treatment plan on the basis of the second objectives and/or 
Regarding claim 2, van der Laarse discloses that the planning unit is configured to provide a graphical user interface for graphically visualizing the dose distribution in an image of the treatment region (Figs. 2-9; [0040]).
Regarding claim 3, van der Laarse discloses that the first user input comprises a selection of a position of the treatment region and the specified dose value corresponds to the dose value assigned to the position in accordance with the dose distribution and wherein the second user input comprises a selection of the at least one position of the treatment region ([0069]-[0072]; [0078]-[0081]).
Regarding claim 4, van der Laarse discloses that the first user input comprises a selection of a position of a region comprising plural positions of the treatment region and the specified dose value corresponds to a value derived from the dose values assigned to the plural positions in accordance with the dose distribution and wherein the second user input comprises a selection of the at least one position of the treatment region ([0069]-[0072]; [0078]-[0081]).
Regarding claims 5-9, van der Laarse discloses that the planning unit is configured to generate the second objectives and/or constraints by adding at least one additional objective and/or constraint to the first objectives and constraints and to determine the at least one additional objective and/or constraint on the basis of the first and second user inputs, wherein the at least one additional objective and/or constraint 
Regarding claim 13, van der Laarse discloses that the ablation therapy treatment comprises a temporal brachytherapy treatment and wherein the treatment plan specifies a dwell time for the temporal brachytherapy treatment ([0001]; [0040]; [0046]-[0047]; [0063]).
Regarding claim 14, van der Laarse discloses a method for generating a treatment plan for an ablation therapy treatment of a target structure within a treatment region (Abstract), the treatment plan being generated on the basis of optimization objectives and/or constraints representing treatment goals ([0012]-[0016]), the method comprising visualizing to a user a dose distribution in the treatment region (Figs. 2-9, 12-14; [0040]), the dose distribution corresponding to a first treatment plan generated on the basis of first objectives and/or constraints, receiving a first user input specifying a dose value within the dose distribution and a second user input specifying at least one 
Regarding claim 15, van der Laarse discloses a computer program executable in a processing unit of a system for generating a treatment plan for an ablation therapy treatment, the computer program comprises program code means for causing the processing unit to carry out a method for generating a treatment plan for a patient as defined in claim 14 when the computer program is executed in the processing unit ([0040]; [0104]-[0105]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over van der Laarse as applied to claims 1 and 5 above, and further in view of Schulte et al. (U.S. No. 8,644,571 B1; hereinafter known as “Schulte”).
Regarding claim 10, van der Laarse discloses the invention as claimed, see rejection supra, but fails to disclose that the planning unit is configured to generate the first treatment plan by minimizing a first cost function containing a weighted sum of objective functions, each objective function corresponding to one of the first objectives.  Schulte discloses a system for generating a treatment plan for therapy treatment of a target structure within a treatment region (Abstract) wherein the planning unit is configured to generate a treatment plan by minimizing a cost function containing a weighted sum of objective functions, each objective function corresponding to one 
Regarding claim 11, van der Laarse discloses the invention as claimed, see rejection supra, but fails to disclose that the planning unit is configured to generate the second treatment plan by minimizing a second cost function, the second cost function being generated by adding an objective function corresponding to the at least one additional objective to the first cost function.  Schulte discloses a system for generating a treatment plan for therapy treatment of a target structure within a treatment region (Abstract) wherein the planning unit is configured to generate a treatment plan by minimizing cost functions containing a weighted sum of objective functions, and adding additional objectives, in order to optimize treatment solutions and enhance certain aspects of the treatment plan (col. 11, lines 45-58; col. 18, lines 33-57; col. 20, lines 8-36; col. 22, lines 1-27).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of van der Laarse with the optimization techniques taught by Schulte in order to optimize treatment solutions and enhance certain aspects of the treatment plan.
Regarding claim 12, the combination of van der Laarse and Schulte discloses the invention as claimed, see rejection supra, and Schulte further discloses that the objective function is added with a weight which is equal to or larger than a maximum of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791